 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               CASE NO.: 19-CR-4713-AJB
12                     Plaintiff,
13        v.                                 ORDER TO CONTINUE
                                             MOTION HEARING/TRIAL SETTING
14   ARTURO VALDIVIA,
15                     Defendant.
16
17         IT IS HEREBY ORDERED that Mr. Valdivia’s motion hearing/trial
18   setting currently scheduled for March 16, 2020, be continued to April 27, 2020, at
19   2:00 p.m. It is further ordered that time be excluded under the Speedy Trial Act.
20   See 18 U.S.C. § 3161(h).
21         IT IS SO ORDERED.
22
     Dated: March 4, 2020
23
24
25
26
27
28
